The Family Court correctly determined that it lacked exclusive, continuing jurisdiction pursuant to Domestic Relations Law § 76-a (1), even though the father lived in New York, because the parties’ child had not maintained a significant connection with New York, and substantial evidence was no longer available in New York concerning the child’s “care, protection, training, and personal relationships” (Domestic Relations Law § 76-a [1] [a]; see Matter of Gulyamova v Abdullaev, 53 AD3d 489 [2008]; Matter of Felicia McM. v Jerrold L.W., 51 AD3d 501 [2008]; Matter of King v King, 15 AD3d 999 [2005]; cf. Vernon v Vernon, 100 NY2d 960, 972 [2003]). Accordingly, the Family Court correctly granted the mother’s motion to dismiss the petition for lack of jurisdiction. Skelos, J.R, Hall, Austin and Miller, JJ., concur.